PER CURIAM
Plaintiff seeks review of the dismissal of his petition for a writ of habeas corpus. Plaintiff initiated this proceeding to challenge a 1996 order of the Board of Parole and Post-Prison Supervision setting his projected parole release date. Plaintiffs habeas corpus claim concerned only whether the projected parole release date was correct. Plaintiff has since been released on parole. Because the only relief plaintiff sought in this habeas corpus proceeding was parole release, this case has been mooted by his release on parole.
Appeal dismissed.